NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1660-16T3

JACQUELINE A. CHASSMAN,

        Plaintiff-Appellant,

v.

LONGVIEW AT MONTVILLE CONDOMINIUM
ASSOCIATION, INC./BOARD OF
TRUSTEES, and TAYLOR MANAGEMENT,

     Defendants-Respondents.
__________________________________

              Argued May 1, 2018 – Decided June 7, 2018

              Before Judges Hoffman, Gilson, and Mitterhoff.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Docket No.
              L-0688-16.

              Bruce J. Ackerman argued the cause for
              appellant (Pashman Stein Walder Hayden, PC,
              attorneys; Bruce J. Ackerman, on the brief).

              Samuel J. McNulty argued the cause for
              respondents (Hueston McNulty, PC, attorneys;
              Samuel J. McNulty, on the brief).

PER CURIAM
       Plaintiff Jacqueline A. Chassman appeals from a November 16,

2016 order granting summary judgment to defendants Longview at

Montville Condominium Association (Association), its Board of

Trustees (Board), and its property management company, Taylor

Management (Taylor) (collectively, defendants).           She also appeals

from    orders   denying   her   requests   to   compel   discovery.    The

underlying dispute involves a $150 fine for a violation of the

condominium's Code of Conduct and the suspension of plaintiff's

right to use the condominium facilities when she failed to pay the

fine.    We affirm.

                                     I.

       On February 3, 2014, plaintiff and her son were involved in

an altercation with an employee of a snow removal company hired

by the Association.        Plaintiff's son allegedly threw a punch at

the employee.      When the Association learned of the incident, it

sent a "CEASE AND DESIST ORDER/NOTICE OF FINE" letter to plaintiff.

The letter explained that the son's action was a violation of the

Association's Code of Conduct and, therefore, plaintiff was fined

$100.

       Plaintiff requested a hearing to dispute the allegation.         The

Association's judicial committee (Committee) held a hearing on

June 4, 2014, and plaintiff was afforded the opportunity to

testify, call and cross-examine witnesses, and present evidence.

                                     2                             A-1660-16T3
The Committee found that the son's testimony was not credible and

concluded that "unlawful physical contact occurred" by the son

against the snow plow operator.      That conduct was in violation of

the Code, and the Committee imposed a $150 fine on plaintiff.

     The   Committee's    findings   were   memorialized    in   a   written

decision dated June 17, 2014.        Plaintiff appealed to the Board,

which affirmed the Committee's decision on September 12, 2014.

     Plaintiff failed to pay the $150 fine, which resulted in the

suspension of her membership privileges.           While her privileges

were suspended, plaintiff could not use the condominium's common

facilities,   such   as   the   swimming    pool   and   clubhouse.        The

Association informed plaintiff that to reactivate her membership,

she needed to pay the $150 past due on her account.                  It also

explained that under the by-laws, membership privileges can be

suspended indefinitely for unpaid fees.            Eventually, plaintiff

paid the fine in February 2016, and her membership privileges were

reinstated.

     In May 2015, plaintiff filed an action against defendants in

the Special Civil Part.      She alleged that the Association's Code

of Conduct was invalid, its dispute resolution procedures were

unlawful, and the Board had violated its fiduciary duty.             In terms

of damages, plaintiff sought $8500, plus interest, and $749 for



                                     3                                A-1660-16T3
costs.    Following several amendments to her complaint, the action

was transferred to the Law Division in March 2016.

     As part of her discovery, plaintiff requested access to

minutes from past Association meetings dating back to 2006.                She

contended    that   those   minutes   related   to   her   claim   that   the

Association adopted the Code of Conduct in 2006 in violation of

the by-laws, by not obtaining approval by a majority vote of the

unit owners.     When the Association denied access to those records,

plaintiff filed a motion to compel discovery.          The court, however,

denied that motion in an order entered on December 4, 2015.                She

moved for reconsideration, but in an April 13, 2016 order, the

trial    court   denied   that   application.    The    court   found     that

plaintiff's request for documents created in 2006 were not relevant

to her claims, which arose in 2014. Plaintiff filed another motion

to compel discovery, which was denied in an order dated August 19,

2016.    The trial court stated that plaintiff's discovery demands

"[were] overbroad and [were] not calculated to lead to relevant,

admissible evidence."

     In August 2016, defendants moved for summary judgment.             After

hearing oral argument on October 25, 2016, the court granted

summary judgment to defendants in an order dated November 16,

2016. The court issued a written opinion in support of its ruling.



                                      4                              A-1660-16T3
      The   trial     court    found    that    plaintiff's       primary     claim

challenged the Association's authority to impose a $150 fine

against her and suspend her membership privileges.                      The trial

court then held that all of the actions taken by the Association,

the   Board,   and    the   Committee    in    resolving    the    dispute      were

authorized under the by-laws.          The court also noted that plaintiff

failed to provide any evidence that the Code of Conduct was adopted

in violation of the by-laws or in bad faith.               Further, the trial

court held that plaintiff could not show any breach of fiduciary

duty by the Board because expert testimony was needed to establish

such a duty, and plaintiff had not retained an expert.                   Finally,

the court ruled that there was no basis for plaintiff's claim that

the Code of Conduct violated the First Amendment.

                                       II.

      Plaintiff      appeals   from    the   orders   denying     her   discovery

requests and granting defendants summary judgment.                  We use a de

novo standard to review a summary judgment order, and apply the

same standard employed by the trial court.                  Davis v. Brickman

Landscaping, Ltd., 219 N.J. 395, 405 (2014).                  Accordingly, we

determine whether, viewing the facts in the light most favorable

to the non-moving party, the moving parties have demonstrated that

there are no genuine disputes as to any material facts and they

are entitled to judgment as a matter of law.               R. 4:46-2(c); Brill

                                        5                                   A-1660-16T3
v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).                          We

review discovery orders for abuse of discretion.                    Pomerantz Paper

Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011) (stating that

appellate       courts    generally       defer     to        a     trial     court's

discovery-related decisions, absent an abuse of discretion or

mistaken understanding and application of the law).

       Plaintiff makes eight arguments on appeal: (1) the Board was

not permitted to adopt the Code of Conduct without approval by a

majority vote of the unit owners; (2) the Committee was biased and

did not afford her a fair hearing; (3) the Committee deprived

plaintiff of due process by imposing a fine against her before

conducting a hearing; (4) the Association breached its fiduciary

duty to its members by adopting the Code of Conduct in bad faith;

(5)    expert     testimony     was     not   required        to     establish      the

Association's duty and breach; (6) the trial court erred in failing

to    compel    discovery;    (7)     plaintiff's   membership         rights     were

terminated in violation of the by-laws; and (8) a factual issue

existed    as    to   whether   plaintiff     could      be       penalized   for    an

altercation between her son and a third party.

       All of plaintiff's arguments turn on whether defendants acted

within their authority.         Because we hold that the Association had

the right to adopt a Code of Conduct and to suspend plaintiff's



                                         6                                    A-1660-16T3
privileges     for     failing    to    pay    the    fine,    we    reject    all    of

plaintiff's contentions and affirm.

      The authority of a condominium association "is found in the

statute     governing     such    associations,          and   the    association's

by-laws."     Walker v. Briarwood Condo. Ass'n, 274 N.J. Super. 422,

426   (App.    Div.      1994);     see       also    N.J.S.A.      46:8B-13     ("The

administration and management of the condominium and condominium

property and the actions of the association shall be governed by

by[-]laws . . . .").1

      Under   the     Condominium       Act,   an     association's     by-laws      may

establish "a method for the adoption, amendment and enforcement

of reasonable administrative rules and regulations[.]"                        N.J.S.A.

46:8B-13(d).         The association, acting through its officers or

governing     board,    is   responsible        for    enforcing     the   rules     and

regulations under its by-laws "relating to the operation, use,

maintenance and enjoyment of the units and of the common elements."

N.J.S.A. 46:8B-13 to -14.              Moreover, the association may impose

"reasonable fines, assessments and late fees upon unit owners,"

as set forth in its by-laws.            N.J.S.A. 46:8B-14(c).


1
   In Walker, we held that "[n]othing in the Act . . . gives the
Association power to administer fines or impose liens through its
Rules and Regulations[.]" 274 N.J. Super. at 427. That part of
the Walker holding was superseded by a 1996 amendment to the
Condominium Act that authorized "the imposition of fines and late
fees" for violations of an association's rules and regulations.

                                          7                                    A-1660-16T3
     Here, the Association's by-laws empowered the Board to adopt

rules and regulations.      Article VI, Section 2 of the by-laws

states, in relevant part:

            The Association by its Board of Trustees shall
            have the powers and duties necessary for the
            administration   of   the   affairs   of   the
            Association . . . . Such powers and duties of
            the Association by its Board of Trustees shall
            include but shall not be limited to the
            following:

                 . . . .

            (e) Adoption and amendment of rules and
            regulations covering the operation and use of
            the Property.

The Board's power to adopt and amend rules and regulations relating

to the operation and use of the property is not subject to a

majority vote of the unit owners.

     Plaintiff points to Article VIII, Section 13, and argues that

provision of the by-laws requires the Code of Conduct to be adopted

by a majority vote of the unit owners.     Article VIII, Section 13

provides:

            RULES OF CONDUCT:      Rules and regulations
            concerning the use of Units and the Common
            Elements may be promulgated and amended by the
            Association with the approval of a majority
            of the Unit Owners. Copies of such rules and
            regulations   shall   be   furnished   by  the
            Association   to   each   Unit   Owner.     In
            conjunction with the adoption of such rules
            and regulations, the Board may include the
            levying of fines and penalties in the event
            of a violation.

                                  8                          A-1660-16T3
     That provision is permissive –– it uses the word "may."

Accordingly, that provision does not limit the Board's authority

to adopt rules and regulations without a vote of the unit owners.

In this matter, it is undisputed that the Code of Conduct was

adopted in 2006 and again in 2013, each time with the Board's

approval.    It also is undisputed that the Code was sent to all of

the unit members, including plaintiff.

     The by-laws gave the Association the right to impose a fine

for a violation of the Code.     Further, the by-laws expressly state

that if a unit owner fails to pay an assessment, the owner's

privileges    can   be   suspended.       Finally,   the   by-laws    define

"Associate Member" to include any person who occupies a unit and

state that such persons are subject to the Association's rules and

regulations.    Under the by-laws, fines are levied against the

owner of the condominium unit.            Thus, plaintiff's son was an

associate member and the Committee appropriately determined that

plaintiff was responsible for his conduct.

     Plaintiff also challenges the composition and impartiality

of the Committee.        Under the Condominium Act, associations are

required to "provide a fair and efficient procedure for the

resolution of housing-related disputes between individual unit

owners and the association . . . ."         N.J.S.A. 46:8B-14(k).        Part

of that "fair and efficient procedure" is to make available a

                                      9                              A-1660-16T3
"person other than an officer of the association, a member of the

governing board or a unit owner involved in the dispute . . . to

resolve the dispute."        N.J.S.A. 46:8B-14(k).

     Here, the Board established a Committee to address disputes.

The Association's by-laws provide that the Committee was to be

composed of one Board member and two unit owners.           In addressing

plaintiff's dispute, however, the Committee consisted of a Board

member who acted as a hearing officer, one Board member, and two

unit owners.    Consequently, the Committee included two persons who

were not officers of the Association, members of the Board, or

unit owners involved in the dispute.         In short, the composition

of the Committee that heard plaintiff's dispute did not violate

the Condominium Act.     Plaintiff's argument that the Committee was

biased finds no support in the record.

     In summary, the Board had the right to adopt a Code of

Conduct, the Association provided plaintiff with notice and due

process, the Committee acted within its authority in imposing a

reasonable     fine,   and    plaintiff's   privileges    properly    were

suspended when she did not pay the fine.             Consequently, all of




                                    10                            A-1660-16T3
plaintiff's remaining arguments fail, and do not warrant further

comment in a written opinion.   R. 2:11-3(e)(1)(E).2

     Affirmed.




2
   Since the Board acted within it authority, there was no breach
of a fiduciary duty by the Board. In that regard, plaintiff made
no showing of "instances of fraud, self-dealing, or unconscionable
conduct" by the Board. Seidman v. Clifton Sav. Bank, S.L.A., 205
N.J. 150, 166 (2011). Accordingly, we need not address whether
plaintiff needed an expert to support her claim of a breach of
duty by the Board.

                                11                         A-1660-16T3